Citation Nr: 0325409	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of 
asbestos exposure, to include large cell undifferentiated 
carcinoma with left lung removal and asbestosis of the right 
lung.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


REMAND

The veteran served on active duty from October 1948 to May 
1950 and from September 1950 to October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claim on appeal.

After this case was received at the Board in February 2002, 
the Board chose to undertake additional development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2).  As a result, 
additional private medical records were associated with the 
claims file.  Since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  The Board no longer has the authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  No waiver has been obtained in this case.  The result is 
that the RO must review evidence developed by the Board and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.

In addition, it appears that the tissue slides requested in 
the above-referenced Board Development were not obtained.  
Further, an attempt should be made to associate additional 
private medical records with the claims file.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  After obtaining the necessary release 
form from the veteran, please obtain the 
following medical evidence related to the 
claim on appeal from Bessemer Carraway 
Medical Center, 985 9th Avenue, S.W., 
Bessemer, AL  35020.  If the medical 
evidence is not available, that should be 
so noted in the claims file:

?	Tissue slide #WS99-01511, collected 
on June 4, 1999.
?	Tissue slide #WS99-01483, collected 
on June 2, 1999.
?	Tissue slide #WS99-01295, collected 
on May 11, 1999.
?	Tissue slide #WC99-00138, collected 
on May 20, 1999.
?	Tissue slide #WC99-00137, collected 
on May 20, 1999.
?	Tissue slide #WC99-00125, collected 
on May 11, 1999.
?	Tissue slide #WC99-00124, collected 
on May 11, 1999.

3.  The veteran should be specifically 
asked to provide the following information 
and told that VA will assist him in 
obtaining these medical records if he 
wishes:
?	name, address, and dates of treatment 
of the physician who diagnosed him 
with asbestosis in the early 1980s.

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

